DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/21/2022 has been entered.
 
Amendments
	Claim 1 has been amended to remove “that are generally resistant to standard lysis or nucleic extraction techniques” and limit the hardy bacteria to “pathogenic bacteria comprising one or more species of Mycobacterium and/or Bacillus anthracis”.

Election/Restrictions
Claims 14-16, 19-22, 25-26, 29-30, and 40-50 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
RE: Objection to claims
	Applicant has added a hyphen in “nonionic” in claims 1, 35, and 39. Thus, the objection on these claims have been withdrawn.
Applicant has also removed the term “nucleic extraction techniques” in claim 1, thereby rendering the objection moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1-5, 8-11, and 32-39 under 35 U.S.C. 112(a) for not being fully enabled
	Applicant has amended claim 1 to further define the hardy bacteria as “comprising one or more species of Mycobacterium and/or Bacillus anthracis” and argues that members of the genus Mycobacterium share certain physiological properties such that the experimental results involving M. tuberculosis can be extended to other species of Mycobacterium. In addition, Applicant asserts that multiple working examples tested a number of compositions having representative examples of denaturing agent, inorganic salt, and chelating agent. Based on the teachings of the specification, Applicant further points out that a person with ordinary skill in the art would be able to determine effective concentrations of these components without undue experimentation. 
All arguments have been fully considered but are found unpersuasive. First, Bacillus has been limited to Bacillus anthracis whereas Mycobacterium remains unlimited. Applicant, however, only demonstrated the effectiveness of the stabilization composition in preserving the viability of M. tuberculosis and B. anthracis at ambient temperature. Given that there are more than 150 species of Mycobacterium, the results of the tests performed on one species alone cannot be extended to all other Mycobacterium species. And unlike B. anthracis, B. thuringiensis and B. subtilis were found to lose viability after incubation with the stabilization composition (Table 18, p. 68-69; par. 00259]). The different results observed on these species indicate that the preservative effect of the stabilization composition on a given bacterial species is unpredictable. 
Second, multiple working examples were indeed disclosed by the Applicant. However, only 4 particular stabilization compositions were examined (BD2, Variant #1, Variant #2, BD4). For each recited component, only one or two reagents were evaluated at one concentration: 250 mM LiCl; 12.5 mM CDTA or EDTA; and 2% SDS or Triton X-100. On the other hand, the claims recite 4 applicable inorganic salts, 16 chelating agents, and any anionic or non-ionic detergents as the denaturing agent. Detergents have different denaturing strengths thus they have varying effects on microbes. And as discussed in the previous office action, the successful preservation of viable hardy bacteria depends on the concentration of each stabilization composition component. Since the amount or relative amount of said components are not defined and the denaturing agent can be any of the many anionic or non-ionic detergents, the claims of the instant application encompass a myriad of other combinations of components and concentrations, and their effectiveness in preserving one or more species of Mycobacterium and/or B. anthracis while minimizing the growth of other microbes is not readily predictable. The working examples therefore do not adequately support the entire genus of hardy bacteria and stabilization composition.
Based on the broadness of the claims, unpredictability of the claimed invention, and insufficient guidance, a person with ordinary skill in the art before the effective filing date of the claimed invention would have to conduct undue experimentation to practice the entire scope of the claims. Hence, the Office maintains the position that the claims are not fully enabled but the rejections of record have been modified to address all amendments as set forth below.

Modified rejections
Claims 1-5, 8-11, and 32-39 are rejected under 35 U.S.C. 112(a) because the specification is not fully enabled. While the it is enabled for preserving Mycobacterium tuberculosis in a biological sample at ambient temperature utilizing BD2 buffer; Variants 1 and 2 of BD2; or BD4, and preserving Bacillus anthracis spores in a biological sample at ambient temperature in BD2 buffer, it does not reasonably provide enablement for utilizing the vast genus of stabilization compositions recited by the instant claims and for all species of Mycobacterium. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) sets forth factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The claimed invention is directed to a method for preserving viable hardy bacteria while minimizing growth of other microbes during storage in a stabilization composition at ambient temperature (4[Symbol font/0xB0]C-40[Symbol font/0xB0]C). The claims recite:
A method for preserving viable hardy bacteria in a biological sample at ambient temperature, comprising contacting the biological sample with a stabilization composition to form a mixture, and storing the mixture at ambient temperature, wherein the stabilization composition comprises a chelating agent, a denaturing agent, an inorganic salt and has a pH between 6 and 11, 
wherein the hardy bacteria are pathogenic bacteria comprising one or more species of Mycobacterium and/or one or more species of Bacillus anthracis, 
the denaturing agent is an anionic detergent or a non-ionic detergent, 
the inorganic salt comprises lithium chloride, lithium bromide, lithium iodide, lithium acetate, or any combination thereof, 
the chelating agent is ethylene glycol tetraacetic acid (EGTA), (2-Hydroxyethyl)ethylenediaminetriacetic acid (HEDTA), diethylene triamine pentaacetic acid (DTPA), nitrilotriacetic acid (NTA), ethylenediaminetriacetic acid (EDTA), cyclohexanediaminetetraacetic acid (CDTA), N,N-bis( carboxymethyl)glycine, citrate anhydrous, sodium citrate, calcium citrate, ammonium citrate, ammonium bicitrate, citric acid, diammonium citrate, ferric ammonium citrate, lithium citrate, or any combination thereof; and 
the stabilizing composition does not comprise a reducing agent, 
wherein storing the mixture at ambient temperature comprises storing the mixture at a temperature within the range of from 4°C to 40°C, 
wherein the stabilization composition preserves, in a viable state, hardy bacteria in the biological sample and reduces or eliminates other microbial growth in the sample.

The level of skill in the art is extremely high, and would include, e.g., Ph.D. level scientists.
It is known in the art that there are many species of Mycobacterium as evidenced by King et al. (PLOS ONE 2017, Vol. 12, e0173811, pages 1-15). King et al. states that Mycobacterium has over 150 recognized species that exhibit physiological, phenotypic, and phylogenetic differences. The slow-growing group of Mycobacteria are more commonly associated with host pathogenicity than the fast-growing group, although both groups have members that cause diseases (Introduction, page 1). According to Burdz et al. (Diagnostic Microbiology and Infectious Disease 2003, Vol. 47, pages 503-509), detection of Mycobacterium such as M. tuberculosis in clinical sputum samples typically entails decontamination of the sputum since most sputum samples contain a variety of other microorganisms that can quickly overgrow (Introduction, page 503). Conventional sputum decontamination protocols include N-acetyl-L-cysteine-sodium hydroxide method (uses N-acetyl-L-cysteine, sodium hydroxide, and sodium citrate), modified Petroffs’s method (uses sodium hydroxide), and Yamane procedure (uses a semi-alkaline protease) (section 2.4 in Materials and methods, pages 504-505). The detergent C18-carboxypropylbetaine (CB-18) has also been used to process samples containing Mycobacterium as shown by Padilla et al. (Journal of Clinical Microbiology 2005, Vol. 43, pages 6091-6097). Compared to the N-acetyl-L-cysteine-sodium hydroxide method, Padilla et al. teaches that CB-18 improved the sensitivity and specificity for detection of M. tuberculosis and nontuberculosis mycobacteria (Abstract, page 6091).
The instant claims are considered broader than what is supported by the disclosure. Claim 1, for example, requires preserving a diverse number of viable hardy bacteria encompassing the entire genus of Mycobacterium aside from Bacillus anthracis using various stabilization compositions. The stabilization composition comprises an inorganic salt, a chelating agent, and a denaturing agent. While the claims limit the inorganic salt to 4 lithium salts and the chelating agent to 16 chelators, the denaturing agent can be any of the numerous anionic/non-ionic detergents. 
In contrast, the specification only exemplifies and reduces to practice preservation of M. tuberculosis utilizing, with varying degrees of success, very specific Sample Transport Chemistry (STC) compositions: 1) BD2 buffer; Variants 1 and 2 of BD2; and BD4 (Table 13). Likewise, the specification only exemplifies and reduces to practice preservation of B. anthracis spores in BD2 buffer (Example 8). These STC compositions contain only one or two reagents for each recited component at one concentration: 250 mM LiCl; 12.5 mM CDTA or EDTA; and 2% SDS or Triton X-100. 
Given the vast genus of hardy bacteria in a biological sample using innumerable permutations of claimed stabilization compositions, Applicant does not provide sufficient guidance or direction for the claimed preservation method and an unreasonable quantity of experimentation would be needed to perform the invention. Thus taken together, the instant application’s disclosure does not enable a person with ordinary skill in the art to use the invention commensurate in scope with the claims.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


RE: Rejections on claims 1-5, 8-11, and 32-39 under 35 U.S.C. 112(b) for indefiniteness
The phrase reciting the indefinite term “generally” has been deleted. Hence, the objection is now moot.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651